Citation Nr: 1117668	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-44 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1968 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at an October 2007 RO hearing but a transcript of that hearing could not be made.  He subsequently testified at a hearing before a Decision Review Officer (DRO) of the RO in August 2009, a transcript of which is on file. 

The Veteran did not appeal a March 2002 rating decision, of which he was notified by letter later that month, which denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  He is service-connected for PTSD, rated 50 percent disabling.  Noncompensable ratings are in effect for his remaining service-connected disorders.  Thus, he does not met the schedular criteria for a TDIU rating set forth in 38 C.F.R. § 4.16(a).  However, he is now in receipt of Social Security Administration disability benefits for right carpal tunnel syndrome and for right ulnar nerve entrapment.  In the November 2009 Statement of Accredited Representative, VA Form 646, it was stated that the Veteran had retired due to work related physical disability.  However, it was further reported that he had a number of psychiatric symptoms.  

At the August  2009 RO hearing there was an indication that the Veteran was not claiming a TDIU rating because he did not met the criteria under 38 C.F.R. § 4.16(a).  However, the possibility of claiming an extraschedular TDIU rating was raised and the matter was to be discussed with his representative.  Pages 12 thru 14 of the hearing transcript.  As the Board is unable to ascertain whether the Veteran seeks to reassert a claim for a TDIU rating, even if on an extra-schedular basis, this matter is referred to the RO for clarification.




FINDINGS OF FACT

The Veteran's PTSD  is manifested by sleep disturbance with nightmares, flashbacks, startle reaction, hypervigilance and irritability, as well as some social withdrawal but it is not manifested by homicidal or suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, and Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

VA will notify the claimant of: (1) any information and medical or lay evidence needed for claim substantiation, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice requirements apply informing a Veteran as to the degree of disability; and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in August 2006, prior to the February 2007 rating decision which is appealed.    The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  The notice included information as to determinations of effective dates and determinations of disability ratings, e.g., the nature, severity, and duration of symptoms in relation to a rating schedule as well as possible extraschedular evaluation. 

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was provided with notice which satisfies the Vazquez requirements by RO letter in June 2008.  While this was after the rating decision which is appealed, it was prior to readjudication of the claim in the September 2009 SOC.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  

The Veteran testified in support of the claim in August 2009, a transcript of which is on file.  The Veteran's records of VA outpatient treatment (VAOPT) records have been received.  Moreover, he has been afforded VA examination for the increased rating claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Also, records of the Veteran's award of Social Security Administration (SSA) disability benefits are on file, which include private clinical records pertaining to treatment and evaluation of neurological disability of the Veteran's right upper extremity, following an on-the-job injury.   

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

On VA psychiatric examination in December 2006 the Veteran's claim file was reviewed.  He lived with a woman who had been his girlfriend for 4 years.  He was unemployed and had not been gainfully employed on a part-time basis since 2003.  He did volunteer at the Altoona VA Medical Center approximately twice weekly for 4 hours at a time as an escort.  He was able to tend to his own personal needs and complete other routine activities of daily living, including being able to drive.  He deferred to his girlfriend when grocery shopping and in other shopping activities, unless he absolutely needed to go himself due to extreme discomfort when being out in public.  He found the holiday season to be especially stressful. 

As to treatment, the Veteran had not had any psychiatric hospitalizations since his last rating examination and there had not been any significant substance abuse issues.  It was noted that he had not engaged in any significant alcohol or other substance abuse for at least 20 years.  He continued to see a VA clinical psychologist for individual psychotherapy and involvement in a PTSD group.  He also saw a VA psychiatrist every 3 months to monitor his psychotropic medication regime.  This treatment regime had "taken the edge off" by allowing him to remain calmer but, overall, he believed that his symptoms had not appreciably improved over time.  

In addition to the Veteran's previously noted difficulty interacting in the general public, his sleep also remained a problem because he often had a difficult time getting to sleep and remaining asleep.  At best, he slept uninterrupted for 3 to 4 hours, before awakening and this occurred almost nightly. He stated that about every 4 to 5 months, when especially tired and needing to sleep, he might drink to the point of "passing out" but denied that this was a regular occurrence.  He continued to have nightmares every month or so.  To help him sleep and to avoid nightmares, the Veteran avoided any documentaries on television about not only Vietnam but news coverage of the Iraq conflict.  He had hypervigilance and an exaggerated startle response, especially to any loud and unexpected noise or persons who approached from behind.  He also had flashbacks.  Interpersonally, he was easily irritated, especially towards his girlfriend.  About 1 year ago he had pushed to the ground an individual that had insulted his girlfriend. He denied any other occurrences of this type and denied having any legal difficulties.  He also denied any other psychosocial stressors in his life of the magnitude that led to his initial PTSD. 

On mental status examination the Veteran was on time and was appropriately dressed.  He was adequately groomed, alert, and oriented in all spheres.  He was able to effectively relate and communicate by both responding to questions and engaging in spontaneous conversation.  Overall, his eye contact was appropriate as was his general behavior and demeanor.  His affect, while stable, did reflect at least a moderate decrease in range and intensity, consistent with his ongoing "down" mood.  Although he denied any suicidal or homicidal ideations, he stated that he sometimes thought about death and had always wondered, since returning from Vietnam, whether or not he might be better off "just dead."  His thought processes were logical, goal directed, and appropriate in speed.  His thought content was free of any evidence of delusional ideations or hallucinatory perceptions. 

Matters that supported the diagnosis of PTSD were his ongoing sleeping difficulties, nightmares, flashbacks, irritability, avoidance of stimuli reminding him of wartime experiences, interpersonal conflict with his girlfriend and others, difficulty interacting which prevented close relationships, and continued difficulty showing affection to his girlfriend.  No psychological testing was accomplished and none was deemed necessary.  The examiner judged the Veteran's overall cognition as being appropriate with no particular problems with judgment or insight.  The diagnosis was chronic PTSD.  It was reported that the ongoing PTSD symptoms that especially impacted upon him were his difficulty sleeping at night, ability to function on a day-to-day basis due to extreme ongoing fatigue, periodic flashbacks, and exaggerated hypervigilance and startle response.  He had also had a difficult time over the years with affection and interpersonal relatedness.  His Global Assessment of Functioning was 45 which was within the central limits of what was qualitatively defined as "serious symptoms or any serious impairment in social, occupational, or school functioning."  It was opined that the Veteran was capable of dealing with any and all benefit payments and financial decision making.  

Records of the Veteran's award of SSA disability benefits make reference to a Workman's Compensation release agreement of January 2002 stating that the Veteran was totally disabled and that he was unemployable.  Private medical records reference only disability pertaining to the Veteran right upper extremity following an on-the-job injury, prior to which he had worked on a full-time basis.  

VAOPT records show that in February 2007 the Veteran did not want to socialize more because he did not want to end up in a bar.  He had been visiting his aunt and his girlfriend's daughters.  He was not psychotic or a danger to himself or others.  On mental status examination in May 2007 he was alert and fully oriented.  He was not depressed or psychotic.  He was not a danger to himself or others.  On mental status examination in November 2007 the Veteran's mood and affect were fair.  His dreams and certain other things that distressed him were discussed.  He was not depressed or psychotic and did not pose a danger to himself or others.  In April 2008 he was alert and fully oriented. His mood was depressed.  He had had nightmares but was not a danger to himself or others.  In February 2009 his mood was good and he was fully oriented.  He was not depressed and did not pose a danger to himself or others.  

At the August 2009 RO hearing the Veteran testified that he was currently receiving SSA disability benefits and had last worked in 2004, at which time he had had only a part-time job.  He was single but in a relationship.  Page 3 of the transcript.  He stated that he would become moody, sometimes from just being around people.  He had sudden mood swings for no reason.  He was easily provoked.  He was currently in counseling and saw a psychiatrist or psychologist about once every two months.  Page 4.  This was with VA.  He took medications which at first had seemed to help but he believed that he had now developed immunity to them.  If he got 4 hours of uninterrupted sleep he considered himself to be doing well.  Most of the time he got only 3 hours of uninterrupted sleep, and would then go back to sleep.  Page 5.  He had sort term memory loss.  He continued to have anxiety and depression.  Page 6.  He had not looked for employment because he was now receiving SSA disability benefits which he received due to right carpal tunnel syndrome, and he was right handed.  Page 8.  He had worked as a civilian for the Department of the Army for about 23 years, but had not retired from the employment.  He had worked shift-work for about 15 years and had then quit and after that he was able to "get the term positions" with the government he was not able to get reinstated under the Civil Service Retirement System.  Page 9.  

The Veteran testified that all of the jobs that he had held were mostly as a boiler plant operator and material handler which were laborer or blue-collar jobs that were all manual or physical labor.  He was no longer able to do that work because of his right carpal tunnel syndrome, for which he had had surgery at the wrist and elbow.  Page 10.  He had consistently received VA psychiatric outpatient treatment since 2004, about every 2 months.  Page 12.  


Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21. Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

Analysis

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

The criteria for the next higher rating, 70 percent, have not been met because there is no showing of occupational and social impairment with deficiencies in most areas, such as judgment, thinking, or mood, due to such symptoms of PTSD as obsessional rituals which interfere with routine activities.  This is true despite the clinical notation that the Veteran continues to have impaired sleep due to nightmares, flashback, hypervigilance, and irritability.  While he has reported, in essence, having had diminished social interaction with others, he continues to see family members and works as a volunteer at a VA medical facility.  Further, there is no impairment in his speech or orientation, or any neglect of his hygiene or appearance.  While he has testified that he has some short term memory loss, this was not corroborated on the most recent VA psychiatric examination nor is it corroborated by VAOPT records.  He is somewhat socially isolated but there is no evidence impairment in his relationships with his family and those he associates with in his volunteer efforts at a VA medical facility.  

Also, there is no impairment in the Veteran's activities of daily living due to his PTSD and, in fact, does not pose a danger to himself or others.  The Board is cognizant that the Veteran's GAF score of 45 is suggestive of serious impairment.  However, as noted, it is not the sole factor for assigning a disability rating and, in this case, the score of 45 is not consistent with the remainder of the evidentiary record which simply does not corroborate that the Veteran's PTSD is of such severity.  Rather, the evidence as a whole is not indicative of impairment which warrants a 70 percent disability rating. 

For the above-stated reasons, the Board finds that the Veteran's psychiatric disability picture has, during this appeal, more nearly approximated the criteria for a 50 percent rating rather than the 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it logically follows that the criteria for a higher rating of 100 percent likewise are not met.

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that during this appeal the service-connected PTSD has not been more than 50 percent disabling, so there is no basis for staged rating of the disability under consideration, pursuant to Hart (cited above); and that a disability rating in excess of 50 percent for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of any increased rating, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to an increased rating for PTSD, currently evaluated as 50 percent disabling, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


